In an action to recover damages for breach of warranty, order on reargument directing examination of plaintiff by defendant, and the production of certain books, records, etc., modified by striking therefrom all the matter pertaining to books, records, etc., which follows Item 8 of examination. As thus modified the order is affirmed, without costs, the examination to proceed on five days' notice. No adequate showing was made *988of the necessity for production and inspection of the writings. Johnston, Acting P. J., Adel, Sneed, Wenzel and MaeCrate, JJ., concur.